Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 1 of 10 PageID: 37



MORGAN, LEWIS & BOCKIUS LLP
502 Carnegie Center
Princeton, New Jersey 08540-7814
Sean P. Lynch
Ann Marie Effingham
Phone: (609) 919-6611
Fax: (609) 919-6701
sean.lynch@morganlewis.com
annmarie.effingham@morganlewis.com
Counsel for Defendant CBRE, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


SHANNA BRUNSON,                                    Civil Action No.: 2:19-cv-22081-JMV-MF

               Plaintiff,
                                                       ANSWER TO COMPLAINT AND
       v.                                                 SEPARATE DEFENSES

CBRE, INC.

               Defendant.                                 Document Electronically Filed


       Defendant CBRE, Inc. (“Defendant”), by and through its attorneys, Morgan, Lewis &

Bockius LLP, hereby answer the allegations in the Complaint (“Complaint”) of Plaintiff Shanna

Brunson in accordance with the numbered paragraphs thereof, as follows:

                                   Preliminary Statement

       The Preliminary Statement of the Complaint contains no factual allegations such that no

response is required.

                                 Identification of the Parties

       1.      Defendant admits that Plaintiff is a former employee of CBRE, Inc. Defendant

lacks knowledge or information sufficient to form a belief as to the truth or accuracy of the

remaining allegations contained in Paragraph 1 of the Complaint.
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 2 of 10 PageID: 38



       2.      Denied. Defendant CBRE, Inc. was formed in the State of Delaware and has its

principal place of business in the State of California.

       3.      The allegations contained in Paragraph 3 of the Complaint are legal conclusions

to which no response is required.

                                       General Allegations

       4.      Admitted.

       5.      Admitted.

       6.      Denied.

       7.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations contained in Paragraph 7 of the Complaint.

       8.      The allegations contained in Paragraph 8 of the Complaint are legal conclusions

to which no response is required. To the extent that a response is required, Defendant denies that

Plaintiff was disabled during any period relevant to this action.

       9.      The allegations contained in Paragraph 9 of the Complaint are legal conclusions

to which no response is required. To the extent that a response is required, Defendant denies that

Plaintiff was perceived as disabled during any period relevant to this action.

       10.     The allegations contained in Paragraph 10 of the Complaint are legal conclusions

to which no response is required.

       11.     The allegations contained in Paragraph 11 of the Complaint are legal conclusions

to which no response is required.

       12.     Denied.




                                                  2
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 3 of 10 PageID: 39



       13.     Defendant admits the allegations of Paragraph 13 insofar as Plaintiff wore a wig

in 2016 when she returned from her medical leave. Defendant denies the allegations as to any

other time period.

       14.     Denied.

       15.     Admitted.

       16.     Denied.

       17.     Denied.

       18.     Denied.

       19.     Denied.

       20.     Denied.

       21.     Denied.

       22.     Denied.

       23.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations contained in Paragraph 23 of the Complaint.

       24.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations contained in Paragraph 24 of the Complaint.

       25.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations contained in Paragraph 25 of the Complaint.

       26.     Denied.

       27.     Denied.

       28.     Denied.

       29.     Denied.

       30.     Denied.




                                                3
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 4 of 10 PageID: 40



       31.     Admitted.

       32.     Denied.

       33.     Admitted.

       34.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations contained in Paragraph 34 of the Complaint.

       35.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations contained in Paragraph 35 of the Complaint.

       36.     Denied.

       37.     Admitted.

       38.     The allegations contained in Paragraph 38 of the Complaint are legal conclusions

to which no response is required.

       39.     Denied.

       40.     The allegations contained in Paragraph 40 of the Complaint are legal conclusions

to which no response is required.

       41.     The allegations contained in Paragraph 41 of the Complaint are legal conclusions

to which no response is required.

       42.     The allegations of Paragraph 42 of the Complaint are incomprehensible such that

Defendant cannot meaningfully respond to those allegations.        To the extent a response is

required, Defendant denies the allegations in Paragraph 42 of the Complaint.

       43.     Denied.

       44.     Denied.

       45.     Admitted.




                                                4
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 5 of 10 PageID: 41



       46.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations contained in Paragraph 46 of the Complaint.

       47.     Denied.

       48.     Denied.

       49.     Denied.

       50.     Denied.

       51.     Denied.

       52.     Denied.

       53.     Denied.

       54.     Denied.

       55.     The allegations contained in Paragraph 55 of the Complaint are legal conclusions

to which no response is required.

       56.     Denied.

                                           COUNT I

       57.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

       58.     Denied.

                                           COUNT II

       59.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

       60.     Denied.




                                                5
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 6 of 10 PageID: 42



                                          COUNT III

       61.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

       62.     Denied.

                                          COUNT IV

       63.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

       64.     Denied.

                                           COUNT V

       65.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

       66.     Denied.

                                          COUNT VI

       67.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

       68.     Denied.

                                          COUNT VII

       69.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

       70.     Denied.

                                          COUNT VIII

       71.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.




                                               6
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 7 of 10 PageID: 43



        72.     Denied.

                                           COUNT IX

        73.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

        74.     Denied.

                                            COUNT X

        75.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

        76.     Denied.

                                           COUNT XI

        77.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

        78.     Denied.

                                           COUNT XII

        79.     Defendant restates and incorporates its responses to the other Paragraphs of the

Complaint as if fully set forth herein.

        80.     80-87. Defendant admits that Plaintiff seeks the equitable relief set forth in

Paragraphs 80-87 of the Complaint but denies that Plaintiff is entitled to any such relief.

                                          JURY DEMAND

        Defendant admits that Plaintiff demands a trial by jury but deny that this matter is

appropriate for a jury trial.




                                                 7
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 8 of 10 PageID: 44



                                   SEPARATE DEFENSES

       1.      Plaintiff’s claims should be dismissed, in whole or in part, for failure to state a

claim upon which relief can be granted.

       2.      The Complaint is barred, in whole or in part, by the applicable statutes of

limitation.

       3.      The Complaint is barred, in whole or in part, by the doctrines of laches, waiver,

estoppel, unclean hands, and other equitable defenses.

       4.      Plaintiff’s claims are barred, in whole or in part, because every action taken with

respect to Plaintiff’s employment was taken for legitimate, non-discriminatory, non-retaliatory

reasons.

       5.      Plaintiff is not entitled to the recovery of compensatory damages (including, but

not limited to, back pay or front pay damages).

       6.      Plaintiff’s request for punitive damages is barred because at all relevant times,

Defendant acted reasonably and in a good faith effort to comply with all applicable laws.

       7.      Plaintiff’s alleged damages are barred, in whole or in part, because Plaintiff has

failed to make reasonable efforts to mitigate any such damages.

       8.      Plaintiff’s FMLA claims are barred, in whole or in part, because Plaintiff was

afforded leave under the Act.

       9.      Plaintiff’s claims are barred, in whole or in part, because any act or omission of

Defendant giving rise to such claims was not intentional.

       10.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff did not suffer

any damages attributable to any actions by Defendant.




                                                  8
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 9 of 10 PageID: 45



       11.     Plaintiff’s claims are barred, in whole or in part, because, for some or all of the

relevant period, Plaintiff did not have a “disability” as defined under the applicable laws.

       12.     The Complaint is barred, in whole or in part, by the after-acquired evidence rule.

                                    RESERVATION OF RIGHTS

       Defendant reserves the right to assert such additional defenses that may appear and prove

applicable during the course of this litigation.

       WHEREFORE, Defendant prays for judgment in their favor and against Plaintiff Shanna

Brunson dismissing the Complaint with prejudice and awarding to Defendant attorneys’ fees and

costs of suit and granting such further relief as the Court may deem just and proper.



January 21, 2020                                       Respectfully submitted,
                                                       MORGAN, LEWIS & BOCKIUS LLP

                                                       By: /s/ Sean P. Lynch
                                                           Sean P. Lynch
                                                           502 Carnegie Center
                                                           Princeton, New Jersey 08540
                                                           Phone: (609) 919-6600
                                                           Fax: (609) 919-6701
                                                           sean.lynch@morganlewis.com




                                                   9
Case 2:19-cv-22081-JMV-MF Document 4 Filed 01/21/20 Page 10 of 10 PageID: 46



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 21, 2020, true and correct copies of Defendant’s Answer

and Separate Defenses to Plaintiff’s Complaint was served via ECF upon all counsel of record in

this action.

                                              /s/ Sean P. Lynch
                                             Sean P. Lynch
